An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-1398
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 15 July 2014


STATE OF NORTH CAROLINA

      v.                                         Johnston County
                                                 No. 12CRS051009-10
CARLOS LAMONT CORBETT,
     Defendant.


      Appeal by defendant from judgments entered on or about 26

July 2013 by Judge Thomas H. Lock in Superior Court, Johnston

County.    Heard in the Court of Appeals 20 March 2014.


      Attorney General Roy A. Cooper, III, by Assistant Attorney
      General Katherine A. Murphy, for the State.

      Cooley Law       Office,    by   Craig      M.   Cooley,      for    defendant-
      appellant.


      STROUD, Judge.


      Defendant       appeals      judgments        for     three     drug-related

convictions.      For the following reasons, we find no error.

                                 I.    Background

      The State’s evidence tended to show that in February 2012,

pursuant    to   a   search     warrant,    Detective       Patrick       Medlin   and

Detective     Mark   Somerville       of   the    Clayton    Police       Department,
                                                  -2-
delivered    a       FedEx    package            to    defendant.           The     package        had

previously    been      intercepted              and    the    detectives         knew   that       it

contained     marijuana.                Thereafter,           law     enforcement        officers

arrested     defendant.                On    defendant’s            cell    phone      were    text

messages between defendant and “Asion Jon” (“Jon”) stating “your

joint here” followed by responses of “okay, on the way” and then

“leave it out there bro, gotta look around[.]”                                    On 5 November

2012, defendant was indicted for (1) felony conspiracy in that

he   “conspire[d]       .     .    .        to   commit       the    felony       of   delivering

Marijuana,       a    controlled            substance[,]”           (2)     possession        of     a

controlled substance with intent to sell and deliver, and (3)

maintaining “a dwelling house . . . that was used for keeping

and selling controlled substances, Marijuana[.]”                                   A jury found

defendant guilty of all three charges against him, and the trial

court entered judgments for the convictions.                               Defendant appeals.

                              II.           Motion to Dismiss

      Defendant first contends that the trial court failed in

granting    his      motion       to    dismiss         the    charge       of    maintaining        a

dwelling for the purpose of keeping a controlled substance due

to the insufficiency of the evidence.                         Our

            standard of review for a motion to dismiss
            is whether there is substantial evidence of
            each essential element of the crime and
            whether the defendant was the perpetrator of
                              -3-
         the crime.    Substantial evidence is such
         relevant evidence as a reasonable mind might
         accept as adequate to support a conclusion.
         In reviewing challenges to the sufficiency
         of evidence, we must view the evidence in
         the light most favorable to the State,
         giving   the  State   the   benefit  of   all
         reasonable inferences. Contradictions and
         discrepancies do not warrant dismissal of
         the case but are for the jury to resolve.

State v. Braswell, ___ N.C. App. ___, ___, 729 S.E.2d 697, 701-

02 (citations and quotation marks omitted), disc. review denied

and appeal dismissed, 366 N.C. 412, 735 S.E.2d 338 (2012).

    North Carolina General Statute § 90-108(a)(7) provides:

         It shall be unlawful for any person:
              (7) To knowingly keep or maintain any
         store, shop, warehouse, dwelling house,
         building, vehicle, boat, aircraft, or any
         place whatever, which is resorted to by
         persons   using  controlled   substances  in
         violation of this Article for the purpose of
         using such substances, or which is used for
         the keeping or selling of the same in
         violation of this Article[.]

N.C. Gen. Stat. § 90-108(a)(7) (2011).

    Defendant specifically contends that

         the issue is whether the State produced
         sufficient evidence that the . . . residence
         was used for the ‘keeping’ of controlled
         substances. . . . [because]
              [t]he North Carolina Supreme Court has
         interpreted the term ‘keeping’ . . . to mean
         ‘not just possession, but possession that
         occurs over a duration of time.’ State v.
         Mitchell, 442 S.E.2d at 30[.]
                                     -4-
(Footnote omitted.)         Defendant argues that even taken in the

light most favorable to the State, the evidence shows only mere

possession of the marijuana.

       Indeed, in State v. Mitchell, the evidence showed that the

            defendant possessed marijuana while in his
            car. The State’s evidence also shows that on
            the   following    day   drug   paraphernalia,
            consisting of small plastic bags and scales,
            were found at defendant’s home. On that same
            day    authorities    found   one    marijuana
            cigarette   in   defendant's   car   and   two
            marijuana cigarettes at defendant’s home.

336 N.C. 22, 33, 442 S.E.2d 24, 30 (1994).             Our Supreme Court

concluded

                  [t]hat an individual within a vehicle
            possesses marijuana on one occasion cannot
            establish that the vehicle is ‘used for
            keeping’ marijuana; nor can one marijuana
            cigarette found within the car establish
            that element. This evidence clearly would
            support a conviction for possession of
            marijuana, but we do not believe that our
            legislature intended to create a separate
            crime    simply   because   the    controlled
            substance was temporarily in a vehicle.

Id.

       However, in State v. Craven, this Court determined that

there was “substantial evidence which a reasonable mind might

accept as adequate to support a conclusion that [the] defendant

had possession of cocaine in his mother’s car over a duration of

time   and/or   on   more   than   one   occasion”   where   an   individual
                                        -5-
testified she and defendant had twice before transported cocaine

in the vehicle and sold it.            State v. Craven, 205 N.C. App. 393,

403, 696 S.E.2d 750, 756 (2010), affirmed in relevant part and

rev’d in part on other grounds, ___ N.C. ___, 744 S.E.2d 458

(2013).

    Here, defendant signed a statement indicating that he was

aware     “what   was      in   the     package”      and   that     he   guessed

Jon did not want the package delivered to his own house because

he had previously been “busted[.]”                  Defendant also told a law

enforcement officer that he had received packages “a few times.”

“[V]iew[ing] the evidence in the light most favorable to the

State, [and] giving the State the benefit of all reasonable

inferences[,]” Braswell, ___ N.C. App. at ___, 729 S.E.2d at

701-02,    we   conclude    that   there      was    sufficient    evidence   that

defendant was “keeping” the marijuana, N.C. Gen. Stat. § 90-

108(a)(7), not on just one occasion, but “over a duration of

time and/or on more than one occasion.”                 Craven, 205 N.C. App.

at 403, 696 S.E.2d at 756.            As such, the trial court did not err

in denying defendant’s motion to dismiss, and this argument is

overruled.

                            III. Motion in Limine
                                       -6-
       Defendant    next    contends   that    his     conviction     for        felony

conspiracy is invalid because the trial court erred in granting

the State’s motion in limine which prevented him from presenting

evidence of Jon’s “pleas, dismissals, convictions, or judgments”

arising from the delivery of the marijuana in violation of his

state and federal constitutional rights. Yet, before the trial

court   defendant    made    no   proffer     of    evidence    regarding         Jon’s

“pleas,     dismissals,     convictions,       or     judgments.”           No     plea

agreements or other documents related to Jon’s criminal charges

were    submitted     to    the    trial      court     or     to    this        Court.

Furthermore, no testimony was taken as to the evidence, despite

the fact that the trial court pointed out that defendant could

make an offer of proof on this issue:

            Should [Jon] . . . be called as a witness,
            the Court will certainly revisit its ruling.
            Moreover,   if    at   some    point  during
            presentation of the evidence in this case,
            Mr. Lane, you believe that the disposition
            of the co-defendant charged somehow is
            relevant and that you'd like to make some
            offer of proof and be heard further, if you
            would alert the Court I will send the jury
            out and entertain your offer of proof and
            hear further argument on the matter.

Because the record does not include any evidence of Jon’s plea

agreement    or    convictions,    defendant        failed   to     preserve       this

issue for review, and this argument is overruled.                   See generally
                                        -7-
State v. Dew, ___ N.C. App. ___, ___, 738 S.E.2d 215, 221 (“It

is   well    established   that    an    exception   to   the   exclusion   of

evidence cannot be sustained where the record fails to show what

the witness’ testimony would have been had he been permitted to

testify.     For that reason, in order for a party to preserve for

appellate review the exclusion of evidence, the significance of

the excluded evidence must be made to appear in the record and a

specific offer of proof is required unless the significance of

the evidence is obvious from the record. In the absence of an

adequate offer of proof, we can only speculate as to what the

witness’ answer would have been. . . . As a result, Defendant is

not entitled to relief from the trial court’s judgments on the

basis   of   this   contention.”    (citations,      quotation    marks,    and

brackets omitted), disc. review denied, 366 N.C. 595, 743 S.E.2d

187 (2013)).

                             IV.    Conclusion

      For the forgoing reasons, we find no error.

      NO ERROR.

      Judges HUNTER, JR., Robert N. and DILLON concur.

      Report per Rule 30(e).